             Case 5:18-cv-00312-DAE Document 20 Filed 01/03/19 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

JOANNA CASTRO,                                        §
PLAINTIFF                                             §
                                                      §
        V.                                            §                CIVIL NO. 5:18-CV-00312-DAE
                                                      §
ALBERT SALINAS,                                       §
DEFENDANT                                             §


                  DEFENDANT'S UNOPPOSED MOTION TO EXTEND
             DEFENDANT SALINAS' DEADLINE TO FILE ORIGINAL ANSWER


        COMES NOW Defendant SALINAS ("Defendant") and, in the above numbered and

entitled cause of action, and hereby files this Unopposed Motion to Extend Defendant's Deadline

to file his Original Answer to Plaintiffs Second Amended Complaint, and would respectfully

show the following:

                                                   I.
                                               Background

I.      Plaintiff filed her Original Complaint on April 26, 2018. [Dkt. l].

2.      Subsequent to Defendant Salinas filing a Motion to Dismiss [Dkt 3], Plaintiff filed an

Amended Complaint. [Dkt.4].

3.       On July 2, 2018, Defendant filed a Motion to Dismiss Plaintiffs Amended Complaint

[Dkt. 5].

4.      The parties held a Rule 26(t) conference and filed their Joint Report and Proposed

Scheduling Order on July 27, 2017 [Dkt. 9]. The Scheduling Order was entered on August 2,

2018. [Dkt. 10].




Defendant Salinas' Motion to Extend Deadline to File Original Answer                          Page 1
            Case 5:18-cv-00312-DAE Document 20 Filed 01/03/19 Page 2 of 6




5.      On December 17, 2018, the Court issued its ruling, denying Defendant's Motion to Dismiss

Plaintiffs First Amended Complaint. [Dkt. 13].

6.      Defendant filed a motion, requesting an extension of approximately ten (10) days to

January 9, 2019 due to staff shortages during the Christmas and New Year's season. [Dkt. 15].

The Court issued a Text Order granting said motion on December 19, 2018.

7.      Plaintiff's counsel was served undersigned counsel with the Plaintiff's Second Amended

Complaint, adding City of Olmos Park ("City") and Rene Valenciano ("Valenciano") as

Defendants, via email correspondence on December 19, 2019. [Dkt. 17]. Undersigned counsel

accepted service for the new Defendants via email correspondence on the same date. Defendants

City and Valenciano filed their Waivers of Summons on January 3, 2019, thereby providing the

deadline to file their Answer on February 18, 2019. [Dkt. Nos. 18 & 19].

8.      Defendant Salinas is requesting an extension to February 18, 2019, not for delay, but only

for good cause, so that all Defendants can file their Answer at the same time.

9.      Therefore, Defendant Salinas requests an extension until February 18, 2019 to file

Defendant's Original Answer to Plaintiff's Second Amended Original Complaint.

I 0.    This is request for additional time is not sought for purposes of delay, but to see that justice

is done.

                                                  II.
                                              AUTHORITY

11.     Federal Rule of Civil Procedure 6 provides that when an act may or must be done within a

specified time, the court may, for good case, extend the time (a) with or without motion or notice,

if the Court acts, or if a request is made, before the original time or its extension expires. See Rule

5(b), Fed. R. Civ. Proc.




Defendant Salinas' Motion to Extend Deadline to File Original Answer                              Page 2
            Case 5:18-cv-00312-DAE Document 20 Filed 01/03/19 Page 3 of 6




                                 CERTIFICATE OF CONFERENCE

12.     The undersigned conferred with Plaintiffs counsel via email correspondence, dated

January 3, 2019. Exhibit A. Plaintiff's Counsel agreed to the extension.




                                                   ADOLFQ J.H:fIZ


                                                     III.
                                              CONCLUSION

        For these reasons, Defendant Salinas asks the Court to enlarge the time to file his Original

Answer to Plaintiff's Second Amended Original Complaint until February 18, 2018.
                           r;,rcc/
        SIGNED this       -;2    day of January, 2019.

                                                   Respectfully submitted,

                                                   DENTON NA VARRO ROCHA BERNAL & ZECH
                                                   A Professional Corporation
                                                   2517 N. Main Avenue
                                                   San Antonio, Texas 78212
                                                   Telephone:     (210) 227-3243
                                                   Facsimile:     (210) 225-448 I
                                                   patrick.bemal@rampage-sa.com
                                                   adolfo.ruiz@rampage-sa.com


                                          BY:

                                                   State Bar No. 02208750
                                                   ADOLFO RUIZ
                                                   State Bar No. 17385600
                                                   ATTORNEYS FOR DEFENDANTS




Defendant Salinas' Motion to Extend Deadline to File Original Answer                          Page 3
              Case 5:18-cv-00312-DAE Document 20 Filed 01/03/19 Page 4 of 6




                                            CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument has been served
in accordance with the Federal Rules of Civil Procedure on this 5 ·"lc!ay of January, 2019, to the
following:


Millie L. Thompson                                                                 E-NOTIFICATION
Law Office of Millie L. Thompson
1411 West Ave., Ste. 100
Austin, Texas 78701




F:\Castro, J v Salinas TML (45233)\Pleadings\Drafts\DefSalinas Mtn to Extend Answer Ddln 2019 0103.docx




Defendant Salinas' Motion to Extend Deadline to File Original Answer                                      Page4
              Case 5:18-cv-00312-DAE Document 20 Filed 01/03/19 Page 5 of 6


From:                    Millie Thompson
To:                      Adolfo Ruiz
Cc:                      Cindy Olivarri; Marlena Guajardo
Subject:                 Re: Castro v. Salinas, et al.
Date:                    Thursday, January 03, 2019 11:41:11 AM


Hi Adolfo,

I'm happy to extend you every professional courtesy. So long as that new date does
not delay our engaging in discovery, I can agree. If it would delay discovery, I am
opposed.

I hope you and yours had a great holiday.

On Wed, Jan 2, 2019 at 5:25 PM Adolfo Ruiz <adolfo.ruiz@rampage-sa.com> wrote:

  Millie: Would you be willing to agree to filing the Answer for Officer
  Salinas at the same time we file an Answer for the City of Olmos Park
  and Chief Valenciano.  Should be around February 17th. 
   

  Please let me know. Thanks.
   

   



  1
      Dcrito" ',IJ.,,1•ro R,xha f\c,,,:,;: & Zc-c'1 PC
      ---       --            ----        --     ---




  A Professional Corporation

   

  Adolfo Ruiz

  Senior Associate

  2517 N. Main Avenue

  San Antonio, Texas 78212

  (210) 227-3243                                                          Exhibit
                                                                                 A
           Case 5:18-cv-00312-DAE Document 20 Filed 01/03/19 Page 6 of 6


     (210) 225-4481 (Fax)

     Email: adolfo.ruiz@rampage-sa.com

     www.rampagelaw.com
      

                                    CONFIDENTIALITY NOTICE

                                                       

     This transmission is intended for the individual or entity to which it is addressed, and may
     be information that is PRIVILEGED & CONFIDENTIAL.  If you are not the intended
     recipient, or the employee or agent responsible for delivering the message to the intended
     recipient and have received this information in error, you are hereby notified that any
     dissemination, distribution or copying of this communication is prohibited.  If you have
     received this communication in error, please notify us immediately by replying to the
     message and deleting if from your computer.  Thank you.

      

      

      



--
In Resistance,

Millie L. Thompson, Attorney  
Phone: (512) 293-5800  *  Fax: (512) 682-8721
Please Note Our New Address: 1411 West Avenue, Ste. 100, Austin, Texas 78701
Privileged Attorney-Client Communication and/or Attorney Work Product
